Title: Edward Coles to James Madison, 8 January 1832
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Philadelphia
                                
                                Jany: 8. 1832
                            
                        
                        I have been anxious ever since I left you to learn the state of your health. I have heard from Mr. Barbour,
                            Mr. Ingersoll &c &c, that they had heard from you since I left you; but they were unable to furnish me
                            much information, and it has now been some time since I have heard any thing directly or indirectly from you. Mrs. M. was
                            so good as to say she or Payne would write me a line to let me know how you were. They would confer a great favor on me if
                            they would do so, and direct to me to NewYork, where I expect to be in a few days.
                        I have nothing interesting to communicate. Owing to the premature setting in of the winter, and the closing
                            of the rivers by ice to steam Boat navigation, I had a very cold and disagreeable journey from Albemarle by way of
                            Richmond—where I staid 10 or 12 days—Petersburg, Norfolk, Annapolis & Baltimore—where I remained 10 days—to
                            this place, where I have been now near three weeks. I was taken in Baltimore with the prevailing Influenza, from which I
                            have not yet entirely recovered. I hope you and Mrs. M. have been so fortunate as to escape this painful and annoying
                            disease. Wherever I have been it has raged a universal pestilence, attacking the old, the middle aged, & the
                            young, & particularly severe on the first and last. The general prevalence of this disease has put a stop to
                            parties & every thing like gaiety & sociability. I never saw Baltimore & this place so dull at
                            this season of the year. It is said here that there are so many persons in mourning, and so many afflicted with the
                            influenza, that it would be impossible to collect persons enough to constitute a large party. Certain it is there has not
                            been one this winter. Miss Roberts intends to make the attempt on the evening of the 10th.
                        I was surprised to learn that Mr. Jefferson Randolph had not seen the publication of the young Bayards about
                            his Grand Father. I have procured at his request the pamphlet containing it and sent it to him. When I was in Baltimore
                            old Mr. Carroll was in excellent health. I heard yesterday he had since the Influenza, but had recovered from it. He made
                            many friendly inquiries after you. His daughter Mrs. Harper, and her son & his wife have arrived in NewYork from
                            France.
                        Miss Gouvernur of N. Y., niece of the late Mrs. Monroe, was married a few days since to Mr. Th: Cadwaleder
                            of Trenton (a Cousin of Gen: J. C. of this City) The bridal couple came on here accompanied by Mrs. Gouvernur (Mr.
                            Monroes daughter) but hearing that her Husband had been taken sick returned, after staying one day, to NewYork. I did not
                            see her, nor have I been so fortunate as to find the Bride at home when I called to see her. Miss Emily Elwyn (Grand
                            daughter of Gov: Langdon of N.  H.) has recently married a Major Erving of the U. S. Army. I tender to you and Mrs. M. and
                            also to Payne my kind regards
                        
                            
                                Edward Coles
                            
                        
                    